In this cause the judgment of the lower court was affirmed on June 17, 1931. Motion for rehearing was duly filed and on January 7, 1932, the judgment of this Court as aforesaid was re-affirmed. On February 17th, 1932, the Court ex mero motu
entered an order granting a further re-hearing. Counsel for the parties presented oral arguments at this hearing, it being contended by appellee that the Court was without jurisdiction to further consider the case, other than order the mandate transmitted to the lower court. This contention was not considered as being well founded for the reason that the Court was of the opinion that the Supreme Court retained full jurisdiction of the cause until the mandate was transmitted to the lower court. That question being disposed of the Court has further considered the case on its merits and it is the opinion of the Court that the judgment rendered herein on June 17, 1931, should be, and the same is hereby re-affirmed.
WHITFIELD, TERRELL and BUFORD, J. J. concur.
BROWN, J., dissents.
DAVIS, C. J., disqualified.